DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendment filed 1/5/2022. Claims 1-20 are considered below.

Response to Arguments
The specification was objected to because the formula provided in paragraph [0033] (PGPub) is illegible. Applicant should provide a corrected paragraph [0033].
Claims 1-19 were rejected under 35 U.S.C. 101 because the claimed invention was directed to a judicial exception without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception. Independent claims 1 and 15 have been amended to include the limitation “controlling an autonomous vehicle based at least in part on the stitched trajectory data”. Independent claim 18 has been amended to include the limitation “controlling the autonomous vehicle based at least in part on the stitched trajectory data”. These amended limitations provide a revised step 2A, prong two, additional element which positively 
Claim 6 was rejected under 35 U.S.C. 112(b). Applicant has amended claim 6 to correct the antecedent basis issue. Therefore, the rejection of claim 6 under 35 U.S.C. 112(b) is withdrawn.
Claims 1-2, 5, 8, 13, 15-16 and 18-20 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogale et al. (US-2020/0174490-A1). Claims 6-7, 12, 14 and 17 were rejected under 35 U.S.C. 103. Independent claims 1, 15 and 18 have been amended to include the limitation “stitched trajectory comprising one or more portions of the plurality of solution waypoints defined over a first term and the goal path defined over a second term, the second term being longer than the first term”. This amended claim limitation overcomes the claim rejections under 35 U.S.C. 102(a)(2) and 103. Therefore, the rejection of claims 1-2, 5, 8, 13, 15-16 and 18-20 under 35 U.S.C. 102(a)(2) and claims 6-7, 12, 14 and 17 under 35 U.S.C. 103 is withdrawn.

Specification
The disclosure is objected to because of the following informalities: 
the formula provided in paragraph [0033] (PGPub) is illegible.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667